DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-10, 12-17 & 21-32 are pending and rejected.
Claims 11 & 18-20 are canceled.
Claim Objections
Claims 1 & 31 are objected to because of the following informalities:
Regarding Claim 1, Claim 1 ends in two periods. Applicant is reminded that each claim begins with a capital letter and ends with a single period (see MPEP § 608.01(m)).
Regarding Claim 31, Claim 31 recites the limitation “The cap of claim1” on Line 1. A space is required between “claim” and “1”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 24, Claim 24 recites the limitation “wherein the high temperature resistant material has a thermal resistivity greater than 0.02 (m∙K)/W [emphasis added]” on Lines 1-2. While Examiner acknowledges that that the thermal resistivity of Aluminum Oxide is 0.02 (m∙K)/W and Aluminum Oxide is disclosed in Applicant’s original disclosure, Applicant’s original disclosure does not disclose a thermal resistivity greater than (i.e., larger than) 0.02 (m∙K)/W. Therefore, Examiner concludes that the Applicant’s disclosure does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of material having a thermal resistivity greater than 0.02 (m∙K)/W.
NOTE: Examiner suggests amending Claim 24 to read “wherein the high temperature resistant material has a thermal resistivity of 0.02 (m∙K)/W” to overcome this rejection.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 & 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 24, Claim 24 recites the limitation “a thermal resistivity greater than 0.02 (m∙K)/W” on Lines 1-2. This limitation is indefinite because the range of thermal resistivity values is open ended (see MPEP § 2173.05(c)(II)).
Regarding Claim 25, Claim 25 recites the limitation “at least a portion of the inner arc of the ring abuts a light source cable connected to the light source” on Lines 1-2. The metes and bounds of this claim is unclear as light source has not been positively recited in Claim 1 (i.e., a cap for a light source) and therefore it is unclear whether direct infringement would occur with at least a portion of the inner arc of the ring or whether direct infringement would occur with at least a portion of the inner arc of the ring abutting a light source cable connected to the light source. For the purpose of examination, “at least a portion of the inner arc of the ring abuts a light source cable connected to the light source” is being interpreted as “at least a portion of the inner arc of the ring” configured to “abut a light source cable connected to the light source”.
Regarding Claim 29, Claim 29 recites the limitation “form a friction fit with the light source cable [emphasis added]” on Line 2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “form a friction fit with the light source cable” is being interpreted as “form a friction fit with a light source cable”.
Regarding Claim 30, Claim 30 recites the limitation “fit over an end of a light source cable” on Lines 1-2. It is unclear whether this “light source cable” is the same “light source cable” as previously recited on Line 2 of Claim 29, or a separate, different light source cable. For the purpose of examination, “fit over an end of a light source cable” is being interpreted as “fit over an end of the light source cable”.
Regarding Claim 30, Claim 30 recites the limitation “to form a friction fit with the light source cable” on Lines 2-3. It is unclear whether this “friction fit” is the same “friction fit” as previously recited on Line 2 of Claim 29, or a separate, different friction fit. For the purpose of examination, “to form a friction fit with the light source cable” is being interpreted as “to form the friction fit with the light source cable”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-8, 15, 21-22, 24-26, 28-30 & 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Go (U.S. 6,280,102) as evidenced by Mu, Qiuhong et al., Thermal Conductivity of Silicone Rubber Filled with ZnO, 2007, Polymer Composites, Page 125-130 (hereinafter "Mu").
Regarding Claim 1, Go discloses a cap (Fig. 3A, 20; Col. 4, Lines 30-31) for a light source (Fig. 3B, 2b; Col. 3, Lines 37-39) having a thermal energy emission range capable of damaging a surrounding environment (Fig. 3B, 2b emits laser light; Col. 3, Lines 55-57), the cap comprising:
a ring (Fig. 3A, 21; Col. 4, Lines 60-62) comprising a deformable inner arc (Fig. 4A, 26; Col. 4, Lines 63-64) defining an opening (Fig. 4A, 24; Col. 4, Lines 61-62) capable of expansion from and returning to an original arc (Col. 5, Lines 21-26);
a shield (Fig. 3A, 25; Col. 5, Lines 39-40), the ring separated from the shield by a predetermined distance (21 is separated from 25 by a distance; see Fig. 3A); and
a bridge (Fig. 3A, 22; Col. 5, Lines 40-41) reboundingly (Col. 7, Lines 35-46 & Fig. 7) connected at one end to the ring (22 is connected at one end to 21; see Fig. 3A) and extending from the ring to the shield and connected at another end to the shield (22 is extends from 21 to 25 and is connected a second end to 25; see Fig. 3A), wherein the bridge has a resting state (Fig. 6) wherein the shield overlaps the opening (Fig. 6, original form; Col. 7, Lines 39-46); and
a thermal insulator in the shield (Fig. 3A, 25 is heat resistant and therefore serves as a thermal insulator; Col. 6, Lines 34-36).
Regarding Claim 2, Go discloses the cap of Claim 1. Go further discloses wherein the bridge comprises a flexible material (Fig. 3A, 22 is made of silicone rubber; Col. 6, Lines 38-39).
Regarding Claim 3, Go discloses the cap of Claim 1. Go further discloses wherein at least one of the bridge, the shield, and the ring comprises a flexible material (Fig. 3A, 22 is made of silicone rubber; Col. 6, Lines 38-39).
Regarding Claim 6, Go discloses the cap of Claim 1. Go further discloses wherein the ring is configured to mate over an end of a light source cable (Fig. 3A, 21 is configured to mate over 2; Col. 4, Line 60 – Col. 5, Line 18).
Regarding Claim 7, Go discloses the cap of Claim 1. Go further discloses wherein an interior surface of the ring is configured to fit over and abut a light emitting tip of the light source (Fig. 3A, 26 of 21 is configured to fit over and abut 2b of 2; Col. 4, Line 60 – Col. 5, Line 18).
Regarding Claim 8, Go discloses the cap of Claim 1. Go further discloses wherein at least one of the ring, the shield and the bridge comprises silicone (Fig. 3A, 22 is made of silicone rubber; Col. 6, Lines 38-39).
Regarding Claim 15, Go discloses the cap of Claim 1. Go further discloses wherein the thermal insulator comprises a high temperature resistant material (Fig. 3A, 25 is heat resistant and therefore serves as a thermal insulator; Col. 6, Lines 34-36).
Regarding Claim 21, Go discloses the cap of Claim 1. Go further discloses wherein the ring is configured to couple to a light source cable by a friction fit (Col. 5, Lines 21-37).
Regarding Claim 22, Go discloses the cap of Claim 1. Go further discloses wherein the ring, the bridge, and the shield are a unitary body (Col. 6, Lines 33-39).
Regarding Claim 24, Go discloses the cap of Claim 15. Go, as evidenced by Mu, further discloses wherein the high temperature resistant material has a thermal resistivity greater than 0.02 (m∙K)/W (Fig. 3A, 25 is made of silicone rubber; (Go; Col. 6, Lines 38-39) wherein Mu evidences that silicone rubber has a thermal resistivity of 6.06 (m∙K)/W, the inverse of the thermal conductivity; (Mu; Page 125, Col. 1, Para. 1)).
Regarding Claim 25, Go discloses the cap of Claim 1. Go further discloses wherein at least a portion of the inner arc of the ring abuts a light source cable connected to the light source (Fig. 3A, 26 of 21 abuts 2b of 2; Col. 4, Line 60 – Col. 5, Line 18).
Regarding Claim 26, Go discloses the cap of Claim 1. Go further discloses wherein the shield and thermal insulator comprise a same material (Fig. 3A, 25 is heat resistant and therefore serves as a thermal insulator; Col. 6, Lines 34-36).
Regarding Claim 28, Go discloses the cap of Claim 1. Go further discloses wherein the ring comprises a circular band (Fig. 3A, 21B), wherein at least a portion of an inner surface of the ring comprises the deformable inner arc (Fig. 4A, 26; Col. 4, Lines 63-64).
Regarding Claim 29, Go discloses the cap of Claim 1. Go further discloses wherein the ring comprises elastic material (Fig. 3A, 21 is made of silicone rubber; Col. 6, Lines 38-39) deformable to rebound to a resting state to form a friction fit with the light source cable (Col. 5, Lines 21-37).
Regarding Claim 30, Go discloses the cap of Claim 29. Go further discloses wherein the ring is further deformable to fit over an end of a light source cable (Fig. 3A, 26 of 21 is configured to fit over and abut 2b of 2; Col. 4, Line 60 – Col. 5, Line 18) and rebound to the resting state to form a friction fit with the light source cable (Col. 5, Lines 21-37).
Regarding Claim 32, Go discloses the cap of Claim 1. Go further discloses wherein the shield and thermal insulator comprise a same material as one part (Fig. 3A, 25 is heat resistant and therefore serves as a thermal insulator; Col. 6, Lines 34-36).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 & 12-14 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Go (U.S. 6,280,102) in view of Hessler et al. (hereinafter "Hessler") (US 2019/0357761).
Regarding Claims 4 & 5, Go discloses the cap of Claim 1. Go further discloses wherein the ring, the shield and the bridge constitute a housing (Col. 5, Lines 49-52).
Go fails to explicitly disclose wherein the housing has a cylindrical profile and an exterior surface of the housing has a frustoconical profile.
However, Hessler teaches a cap (Fig. 8A, 500; [0047]), comprising:
a ring (Fig. 8B, 402; [0048]);
a bridge (Fig. 8B, 806; [0048]);
a shield (Fig. 8B, 404; [0048]);
wherein the ring, the shield and the bridge constitute a housing ([0040]); and
wherein the housing has a cylindrical profile and an exterior surface of the housing has a frustoconical profile ([0040]).
It would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to change the shape of the housing as disclosed by Go, to have a cylindrical profile with an exterior surface having a frustoconical profile as taught by Hessler, as it has been held that a particular shape of a claimed invention was a matter of choice which a person of ordinary skill is someone with ordinary skill in the art (see MPEP § 2144.04(IV)(B)), given that Applicant’s specification, see Para. [0036], does not provide any criticality to these shapes (i.e., the cap may have a frustoconical or cylindrical profile).
Regarding Claims 12-14 & 31, Go discloses the cap of Claim 1. Go fails to explicitly disclose a recess in an upper surface of the shield; wherein the recess extends through the shield to the thermal insulator; a recess in a surface of the shield closest to the ring portion, wherein the recess is configured to expose the thermal insulator to the light source; and wherein material of the shield surrounds the thermal insulator.
However, Hessler teaches a cap (Fig. 8A, 500; [0047]), comprising:
a ring (Fig. 8B, 402; [0048]);
a bridge (Fig. 8B, 806; [0048]);
a shield (Fig. 8B, 404; [0048]);
a thermal insulator in the shield (Fig. 8B, 410; [0041]);
a first recess (Fig. 8B, 408; [0040]) in an upper surface of the shield ([0040]);
wherein the first recess extends through the shield to the thermal insulator ([0040]);
a second recess in a surface of the shield closest to the ring portion (an opening opposite 404; see Fig. 8C); and
wherein material of the shield surrounds the thermal insulator ([0048]).
Regarding wherein the second recess is configured to expose the thermal insulator to the light source, the opening opposite 404 is capable of exposing 410 to a light source (see Paras. [0025] & [0026]).
The advantage of the recess and removable bottom is to easily replace the bottom for different user needs (Hessler; [0016] & [0048]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the support portion as disclosed by Go, to include the recess and removable bottom taught by Hessler, to easily replace the bottom for different user needs (Hessler; [0016] & [0048]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Go (U.S. 6,280,102) in view of Brunken (U.S. 5,549,594).
Regarding Claims 9 & 10, Go discloses the cap of Claim 1. Go further discloses wherein at least one of the ring, the shield and the bridge comprises a flexible silicone rubber (Fig. 3A, 21, 22 and 25 are made of silicone rubber; Col. 6, Lines 38-39).
Go fails to explicitly disclose wherein the silicone rubber has a durometer of Shore 60A.
However, Brunken teaches a cap (Fig. 1, 2; Col. 2, Lines 19-24); and
wherein the cap a flexible silicone rubber having a durometer of Shore 60A (Fig. 1, 2 is made of a flexible silicone rubber with a Shore hardness of 60; Col. 3, Lines 18-22).
It would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to make the sealing cap, as disclosed by Go, to be made of silicone rubber with a durometer of Shore 60A, as taught by Brunken, as it has been held that the selection of a known material based on its suitability for its intended use —providing both flexibility and resiliency— is obvious to someone with ordinary skill in the art (see MPEP 2144.07).
Claims 16 & 27 is rejected under 35 U.S.C. 103 as being unpatentable over Go (U.S. 6,280,102) in view of Ho et al. (hereinafter "Ho") (US 2016/0128755).
Regarding Claims 16 & 27, Go discloses the cap of Claims 15 & 26. Go fails to explicitly disclose wherein the shield and the thermal insulator both comprise ceramic.
However, Ho teaches a cap (Fig. 1, 15; [0072]), comprising:
a shield (Fig. 1, 6; [0069]);
a thermal insulator (Fig. 1, 10; [0070]); and
wherein the shield and the thermal insulator both comprise ceramic ([0026]).
It would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to make the sealing cap, as disclosed by Go, to be made of ceramic, as taught by Ho, as it has been held that the selection of a known material based on its suitability for its intended use —providing thermal insulation— is obvious to someone with ordinary skill in the art (see MPEP 2144.07). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Go (U.S. 6,280,102) in view of Wacks (U.S. 5,709,668).
Regarding Claim 17, Go discloses the cap of Claim 15. Go fails to explicitly disclose wherein the high temperature resistant material is glass-filled silicone.
However, Wacks teaches a rigid cap (Fig. 2, 86; Col. 3, Lines 63-65 & Col. 7, Lines 37-40) wherein the rigid cap is made of glass-filled silicone (Fig. 2, 86 is made of glass-filled silicone; Col. 8, Lines 39-44).
It would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to make the sealing cap, as disclosed by Go, to be made of glass-filled silicone, as taught by Wacks, as it has been held that the selection of a known material based on its suitability for its intended use —providing structural rigidity— is obvious to someone with ordinary skill in the art (see MPEP 2144.07).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Go (U.S. 6,280,102) in view of Eimer (US 2006/0037977).
Regarding Claim 23, Go discloses the cap of Claim 1. Go fails to explicitly disclose wherein the bridge comprises polypropylene.
However, Eimer teaches a cap (Fig. 1, 10; [0020]), comprising:
a ring (Fig. 1, 11; [0020]);
a bridge (Fig. 1, 21; [0025]);
a shield (Fig. 1, 20; [0025]); and
wherein the bridge comprises polypropylene ([0026]).
It would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to make the connection portion, as disclosed by Go, to be made of polypropylene, as taught by Eimer, as it has been held that the selection of a known material based on its suitability for its intended use —providing both flexibility— is obvious to someone with ordinary skill in the art (see MPEP 2144.07).
Response to Arguments
Applicant’s arguments, see Page 7, filed May 4, 2022, with respect to the objections to Claims 4 & 25 have been fully considered and are persuasive in light of amendments to the claims.
The objections to Claims 4 & 25 have been withdrawn.
Applicant’s arguments, see Page 7, filed May 4, 2022, with respect to the rejection under 35 U.S.C. § 112(a) of Claim 24 have been fully considered and are not persuasive.
As detailed above, Aluminum Oxide is disclosed in Applicant’s original disclosure and that the thermal resistivity of Aluminum Oxide is 0.02 (m∙K)/W, Applicant’s original disclosure does not disclose a thermal resistivity greater than (i.e., larger than) 0.02 (m∙K)/W.
Applicant’s arguments, see Pages 7-8, filed May 4, 2022, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 1-10, 12-17, 21-23 & 25 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 1-10, 12-17, 21-23 & 25 have been withdrawn.
Applicant’s arguments, see Pages 7-8, filed May 4, 2022, with respect to the rejection under 35 U.S.C. § 112(b) of Claim 24 have been fully considered and are not persuasive.
In response to Applicant’s arguments that “one of ordinary skill in the art would understand the finite materials having a thermal resistivity greater than 0.02 (m∙K)/W and therefore… is not indefinite”, Examiner respectfully disagrees. While the number of materials with thermal resistivity values greater than 0.02 (m∙K)/W may be finite, the range of thermal resistivity values is currently boundless which has been held to be indefinite (see MPEP § 2173.05(c)(II)).
Applicant’s arguments, see Page 8, filed May 4, 2022, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-10, 12-17 & 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795